               Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 1 of 17
                                                                USDC SO\\
                                                                                ·DOCUME\T
UNITED STATES DISTRICT COURT
                                                                                ELECTRO\IC.-\LLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                                DOC#:
                                                                                DA'iE ~-   : D-:-q-+
                                                                                       -11-J-      l ,-'--1➔,t;O
                                                                                                             -_ _'2.o
                                                                                                                   _ ___
BRUCE LEWIS,                                                                                                          s... -



                               Plaintiff,

          -against-
                                                                       18-CV-04086 (NSR)
                                                                       OPINION & ORDER
WESTCHESTER COUNTY, ARAMARK
CORPORATION, GLOBAL TEL-LINK D.B.A
ADVANCEPAY SERVICE CORRECT CARE
SOLUTIONS, LLC, CAPTAIN ABRAMS,

                               Defendants.

NELSON S. ROMAN, United States District Judge:

          Plaintiff Bruce Lewis ("Plaintiff' or "Lewis"), proceeding pro se, commenced this action on May

21, 2018 pursuant to 42 U.S.C. § 1983 against Defendants Westchester County Jail ("WCJ"), Aramark

Correctional Services, LLC ("Aramark"), Correct Care Solutions, LLC ("CCS"), Global Tel-Link d .. b.a.

Advancepay Service ("Global"), and Captain Abrams. Plaintiff asserts claims as a pretrial detainee

sounding in alleged 1) inadequate nutrition (food) in violation of the Eighth and Fourteenth Amendments;

2) inadequate law library and insufficient time to review trial materials in violation of the Sixth

Amendment; 1 and 3) interference with religious freedom claims in violation of his First Amendment

rights.

          Presently before the Court are Defendants WCJ and Aramark's motions, pursuant to Federal Rule

of Civil Procedure 12(b)(6) ("Rule 12(b)(6)," to dismiss all claims asserted against them due to

Plaintiffs failure to allege plausible claims. (ECF No. 30 and 37.) The motions are unopposed. For the

following reasons, Defendants' motions are GRANTED without opposition.




     1
      Plaintiff's Sixth Amendment claims, which appear to be asserted against WCJ and CCS only,
     allege he was not given enough time to review his trial materials or legal resources to conduct
     research and unable to afford counsel of his choice. (See CompI.)

                                                       1
              Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 2 of 17


BACKGROUND

        The following facts are taken from Plaintiff’s Complaint and are accepted as true for the purposes
of this motion. See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).
        Plaintiff is a sixty-six-year-old, type two diabetic, pre-trial detainee at WCJ awaiting trial. (ECF
No. 1, Compl. pg. 4A.) CCS is WCJ’s medical service provider, Aramark is WCJ’s food service provider,
and Captain Abrams is a supervisor at the WCJ. (Id. at pg. 4A-4G.) Plaintiff arrived at WCJ on December
21, 2016, and has been detained since. Plaintiff alleges he requested and did not receive a dietetic food
tray until eight months later. (Id. at pg. 4A.) When he did receive the dietetic tray, it was inadequate
because it contained “soy, carbs, and starches,” which he is allergic to. (Id.) Because of the food he
consumed at the facility, he experienced a variety of dietetic symptoms such as blurred vision and
numbness in his limbs, and was forced to take insulin for the first time.2 (Id.) Due to his impaired eye
sight, Plaintiff was unable to thoroughly read portions of discovery material related to his pending
criminal case. (Id.) Due to the poor nutritional meals served at the WCJ, Plaintiff was forced to buy food
from the commissary at very high “outrageous prices.” (Id. at pg. 4D-4F.)
        Plaintiff purportedly complained to unidentified CCS staff members who informed that in order to
receive a “nutritious diet” he would have to convert to Judaism. (Id. at pg. 4C.) Multiple Jewish inmates,
though, told Plaintiff that the “Muslim diet” was healthier. (Id. ) Plaintiff, who was baptized as a
Lutheran, opined that converting to Judaism would upset “his family and friends.”(Id. at pg. 4E.) Plaintiff
does not allege that he converted to Judaism.
        Plaintiff also alleges that his bed, consisting of a steel frame and mattress, was inadequate, caused
him to lose sleep and suffer scratches and cuts. (Id. at pg. 4C.) Despite making multiple request to CCS,
he was denied an additional mattress. (Id.) Due to his high sugar levels, the scratches and cuts did not heal
well. (Id.) Plaintiff alleges that his cell was routinely “extremely cold at night,” and the heating was
inadequate with the exception of a few nights. (Id. at pg. 4E.) Without any specificity, Plaintiff alleges
that WCJ has an inadequate grievance program. (Id. at pg. 4C.) Nor does Plaintiff assert that he attempted
to avail himself to the grievance process.
        During his detention, Plaintiff sought to review discovery material related to his pending criminal
trial but was given very little time. (Id. at pg. 4A.) Plaintiff’s request for additional time was denied by an
unidentified Sergeant and Captain Abrams, who both indicated “that’s not how it’s done here at


    2
     Plaintiff does not allege that he was denied medical treatment for his diabetes and/or related
    symptoms.

                                                       2
              Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 3 of 17


Westchester County.” (Id.) Plaintiff also alleges he was not given adequate access to the library and that
the library was lacking in relevant research material to aid him in preparing for his defense. (Id.) For
example, Plaintiff alleges that law library did not have research materials on the Uniform Commercial
Code which he believed was relevant to his criminal action. (Id. at pg. 4C.) Plaintiff also alleges he was
not permitted to print discovery materials and that WCJ has a limit of “$5,000 for one’s books.” Plaintiff
links the monetary limit on books to his inability to post bail, and/or ability to retain the services of a bail
bonding company, or hire counsel of his choice. (Id. at pg. 4B.)
       Plaintiff asserts that the “phone services at WCJ are unlawful” because the fee to make an outside
call is “prohibitively high.” Plaintiff, however, does not state what the actual cost are nor whether he was
prevented from making calls due to the cost. Plaintiff asserts that privileged communications, such as
attorney-client phone calls are monitored. (Id. at pg. 4E.) Notably, Plaintiff does not give any particular
instances in which he in-fact called his attorney and his phone discussion was actually monitored.
       Though Plaintiff asserts that WCJ, CCS, and Aramark were all acting in concert, he provides no
particulars. He also alleges that the Defendants failed to properly train, hire, and supervise its employees.
Of significance, he fails to indicate which employee(s) was improperly or negligently hired and why,
instances in which he observed an employee perform a task improperly such that it affected a
constitutional right, or instances in which an employee was not properly supervised.
LEGAL STANDARD
       Rule 12(b)(6)
       When deciding a motion to dismiss pursuant to Rule 12(b)(6), dismissal is proper unless the
complaint “contains sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). The court “takes all well-plead factual allegations as true, and all reasonable
inferences are drawn and viewed in a light most favorable to the plaintiff.” Leeds v. Meltz, 85 F.3d 51, 53
(2d Cir. 1996). In his pleadings, a plaintiff must show “more than a mere possibility that a defendant has
acted unlawfully,” and cannot rely on mere “labels and conclusions” to support a claim. Twombly, 550
U.S. at 570. A motion to dismiss will be denied where the allegations “allow the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
       A pro se plaintiff is held to less stringent standards and the court should read pro se complaints
“to raise the strongest arguments they suggest.” Hughes v. Rowe, 449 U.S. 5, 9 (1980); Kevilly v. New
York, 410 F. Appx. 371, 374 (2d Cir. 2010). However, pro se plaintiffs claiming civil rights violations are
not excused from the traditional rules of pleadings and “dismissal under Rule 12(b)(6) is proper if the

                                                        3
              Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 4 of 17


complaint lacks an allegation regarding an element necessary to get relief.” Geldzahler v. N.Y. Med. Coll.,
663 F. Supp. 2d 379, 387 (S.D.N.Y. 2009).
        Section 1983
        Section 1983 provides that “[e]very person who, under the color of any statute, ordinance,
regulation, custom, or usage, of any State…subjects, or causes to be subjected, any citizen of the United
States… to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured.” 42 U.S.C. § 1983. Section 1983 “is not itself the source of substantive
rights, but a method for vindicating federal rights elsewhere conferred by those parts of the United States
Constitution and federal statutes it describes.” Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); see
Paterson v. County of Oneida, 375 F.3d 206, 225 (2d Cir. 2004). To state a claim under Section 1983, a
plaintiff must allege (1) the challenged conduct was attributable to a person who was acting under color
of state law and (2) “the conduct deprived the plaintiff of a right guaranteed by the U.S. Constitution.”
Castilla v. City of New York, No. 09 Civ. 5446, 2013 WL 1803896, at *2 (S.D.N.Y. Apr. 25, 2013); see
also Cornejo v. Bell, 529 F.3d 121, 127 (2d Cir. 2010). Therefore, there are two elements to a Section
1983 claim: (1) the defendant acted under color of state law, and (2) as a result of the defendant’s actions,
the plaintiff suffered a denial of his federal statutory rights, or his constitutional rights or privileges. See
Annis v. Cnty of Westchester, 136 F.3d 239, 245 (2d. Cir. 1998); Quinn v. Nassau Cnty. Police Dep’t, 53
F. Supp. 2d 347,354 (E.D.N.Y. 1999) (noting that Section 1983 “furnished a cause of action for violation
of federal rights created by the Constitution”) (citation omitted).
        “[A] defendant in a § 1983 action may not be held liable for damages for constitutional violations
merely because he held a high position of authority.” Black v. Coughlin, 76 F.3d 72, 74 (2d Cir. 1996);
see also Grullon v. City of New Haven, 720 F.3d 133, 138–39 (2d Cir. 2013). Instead, “[i]t is well settled
in this Circuit that ‘personal involvement of defendants in alleged constitutional deprivations is a
prerequisite to an award of damages under § 1983.’” Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)
(quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991)). To make a finding of personal
involvement, a Plaintiff must demonstrate that the defendant: (1) participated directly in the alleged
constitutional violation, (2) after being informed of the violation through a report or appeal, failed to
remedy the wrong, (3) created a policy or custom under which unconstitutional practices occurred, or
allowed the continuance of such a policy or custom, (4) was grossly negligent in supervising subordinates
who committed the wrongful acts, or (5) exhibited deliberate indifference to the rights of inmates by
failing to act on information indicating that unconstitutional acts were occurring. Colon v. Coughlin, 58
F.3d 865, 873 (2d Cir. 1995).

                                                        4
             Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 5 of 17


DISCUSSION

       The U.S. Constitution requires that prison officials to “provide humane conditions of
confinement” and “ensure that inmates receive adequate food, clothing, shelter and medical care.”
Farmer v. Brennan, 511 U.S. 825, 837 (1994). Pretrial detainee’s confinement claims are evaluated under
the Due Process Clause because pretrial detainees have not been convicted of a crime and thus may not be
punished in any manner- neither cruelly and unusually nor otherwise. Darnell v. Pinerio, 849 F.3d 17, 29
(2d. Cir. 2017). To assert a plausible Due Process claim, a pretrial detainee must allege facts to satisfy
two prongs: (1) a “objective prong” showing that the challenged conditions were sufficiently serious to
constitute objective deprivations of the right to due process and (2) a “subjective prong” showing that the
state actor’s conduct amounts to deliberate indifference to the challenged conditions. Id.
       Under both the Eighth and Fourteenth Amendments, to establish an objective deprivation, “the
inmate must show that conditions, either alone or in combination, pose an unreasonable risk of serious
damage to his health.” Rhodes v. Chapman, 452 U.S. 337 (U.S. 1981); Walker v. Schult, 717 F.3d 119,
125 (2d Cir. 2013). When considering whether a condition is “serious,” courts may consider (1) whether a
reasonable doctor or patient would perceive the medical need in question as “important and worthy of
comment or treatment,” (2) whether the medical condition significantly affects daily activities, and (3)
“the existence of chronic and substantial pain.” Chance v. Armstrong, 143 F.3d 698, 700 (2d. Cir. 1998).
       When considering deliberate indifference, the subjective prong, a pretrial detainee must
demonstrate that the state actor’s conduct was intentional, or recklessly, or he should have known that the
condition posed an excessive risk to health or safety. Darnell, 849 F.3d at 34. Deliberate indifference is
more than mere negligence such that a plaintiff must demonstrate that the actor conduct was malicious
with the purpose of causing harm. Hudson v. McMillian, 503 U.S. 1, 9 (1992).
       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S. Const.
Amend. VIII. Consequently, the government is obligated to provide adequate medical care to
incarcerated people, and the failure to do so is a violation of the Eighth Amendment and gives rise to a
deliberate indifference claim under Section 1983. Estelle v. Gamble, 429 U.S. 97, 103–05 (1976). In
order to make a claim of medical indifference, a prisoner must show that there is: (1) an objectively
serious medical need and (2) subjective deliberate indifference, which measures whether the prison
official acted with a sufficiently culpable state of mind. Harrison v. Barkley, 219 F.3d 132, 136–38 (2d
Cir. 2000). The defendant must have actual notice of the prisoner’s serious medical need. Koehl v.
Dalsheim, 85 F.3d 86, 88 (2d Cir. 1986). The subjective standard for deliberate indifference is essentially
criminal recklessness: the official must “know[] of and disregard[] an excessive risk to inmate health or

                                                      5
                Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 6 of 17


safety.” Farmer, 511 U.S. at 837. Therefore, “the defendant’s belief that his conduct poses no serious
harm . . . need not be sound as long as it is sincere.” Salahuddin v. Goord, 467 F.3d 263, 281 (2d Cir.
2006). Further, the charged official must be aware that there is a substantial risk of harm. (Id.)
          Here, Plaintiff’s claims concerning injuries from the use of the alleged inadequate bed fall short of
the requisite standard. Non urgent injuries do not amount to serious medical condition See Green v.
Senkowksi, 100 Fed. Appx. 45, 47 (2d. Cir. 2004). Mere cuts and redness do not constitute a serious
medical condition. See Dawes v. Coughlin, No. 97-2395, 1998 WL 513944, at *1. Nor are there any facts
to support a finding that the assignment of the bed, which caused the alleged injuries and the denial of
Plaintiff’s request for a second mattress, was done with malicious intent. Also missing from Plaintiff
allegations are any indications that he required a second mattress due to an existing medical condition.
Merely because Plaintiff was uncomfortable while sleeping does not amount to a constitutional violation.
Accordingly, Plaintiff’s bed related claims are denied without prejudice.
          Plaintiff’s claim concerning inadequate heating during his detention fails on multiple grounds.
When considering allegations of inadequate heating conditions, courts considers the severity of the
temperature and the duration of the improper heating condition. Darnell, 849 F.3d at 32. However, there
is no bright line rule. ( Id.) Plaintiff’s allegations are asserted in conclusory fashion. Plaintiff does not
provide any particular dates, the actual temperature of his cell nor how long the “very cold” condition
existed for. Collins v. Fischer, 1515 CV 103 (KMK), 2018 WL 1626528, at *2-, *7 (S.D.N.Y. Mar. 30,
2018). (the mere assertion that the inmate’s cell was “very cold” is insufficient to support a finding of an
allege violation). Omitted from Plaintiff’s pleadings is any indication that prison officials were aware of
the cold temperature and failed to act such that their conduct rises to the level of deliberate indifference.
(Id.) Said claim is dismissed without prejudice.
          To satisfy a Fourteenth Amendment claim based on the quality of food served to a pretrial
detainee, the food served must present a serious risk to the inmate’s life or health and the facility must
have known and done nothing about it or acted intentionally to harm the prisoner. Walker v. Schult, 717
F.3d 119, 125 (2d. Cir. 2013); Darnell, 849 F.3d at 32. Under certain circumstances, a substantial
deprivation of food may be deemed a constitutional violation. Robles v. Coughlin, 725 F.2d 12, 15 (2d.
Cir. 1983). Food served under conditions that could present a threat to one’s life is a constitutional
deprivation. Id., 725 F. 2d at 12. (court holding that food containing dust, rocks glass, and human waste is
considered things that would present a serious risk of harm when consumed and satisfied the objective
prong).



                                                        6
              Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 7 of 17


       In Johnson v. Harris, plaintiff, a diabetic, asserted he was consistently given food which would
have been harmful to his health, and as a consequence, he was often forced to choose between
endangering his health or foregoing part or all of those meals. 479 F. Supp. 333, 334–35 (S.D.N.Y.
1979). The plaintiff alleged that there were many instances in which he was unable to eat the food due to
his medical condition and was forced to take insulin to maintain proper blood sugar levels. (Id. at 335)
Accordingly, the Johnson Court determined that the plaintiff suffered a serious injury and suffered
irreparable harm. (Id. at 338.)
       Here, Plaintiff’s allegations satisfy the objective prong. Plaintiff has alleged that he suffers from
diabetes, a serious medical conditions, and that Aramark provided meals that were lacking in nutritional
value and harmful to his medical condition. As a result of the inadequate meals, Plaintiff was forced to
use insulin, which he has never took before. (See Compl. at pg. 4A.) The “continued failure to provide a
diabetic inmate with a medically appropriate diet, resulting in a decline in his health” has been deemed
constitutionally impermissible. Rush v. Fischer, 923 F. Supp. 2d 545, 555 (S.D.N.Y. 2013), aff'd sub
nom. Rush v. Canfield, 649 F. App’x 70 (2d Cir. 2016) (citing Johnson, 479 F. Supp. at 336.).
       Plaintiff pleadings, however, fail to satisfy the second prong, the subjective prong. While Plaintiff
identifies Aramark as the food provider at WCJ and asserts facts to suggest Aramark and WCJ were on
notice of his complaints about the food and his diabetic condition, the complaint is void of any facts to
support a finding or suggestion that Aramark, its employees, and WCJ acted with malicious or deliberate
intent. According, the claim is dismissed without prejudice.
       To assert a Section 1983 First Amendment claim, a detainee must assert sufficient facts to make a
threshold showing that the disputed conduct substantially burdened his sincerely held religious beliefs.
Salhuddin, 467 F.3d at 263. A substantial burden exists where the state actor puts copious amounts of
pressure on an adherent to modify his behavior and to violate his beliefs. Newdow v. Peterson, 753 F.3d
105 (2d. Cir. 2014).
       An individual claiming a violation of free exercise rights need only demonstrate that the beliefs
professed are sincerely held, and in the “individual’s own scheme of things, religious.” Ford v. McGinnis,
352 F.3d 582, 588 (2d. Cir. 2003). However, a prisoner’s First Amendment Rights are “balanced against
the interests of prison officials charged with complex duties arising from administration of the penal
system.” Pell v. Procunier, 417 U.S. 817, 822 (1974); Benjamin v. Coughlin, 905 F.2d 571, 579 (2d. Cir.
1990). Generally, even when religious beliefs are intertwined with dietary needs, the governing standard
is one of reasonableness. (Id. at 574). While prisoners have a right "to receive diets consistent with their



                                                      7
              Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 8 of 17


religious scruples"(Kahane v. Carlson, 527 F.2d 492, 495 (2d Cir. 1975)), courts are generally reluctant
to grant dietary requests where the cost is prohibitive. Benjamin v. Coughlin, 905 F.2d at 579.
       Here, Plaintiff’s interference with religious freedom claims fail as a matter of law. Plaintiff was
not restricted from practicing his religion. No where in his complaint does Plaintiff allege he was unable
to go to service or participate in religious. His assertion is that in order to receive a more nutritious meal,
given his diabetes, he would have to convert to Judaism because Kosher meals at the WCJ were healthier
than those given to the general population. No where does he allege he was not permitted to continue to
engage in his religious beliefs or practices. Nor does he allege that he forced to actually convert. At best,
Plaintiff allegations suggest that he was told or advised that in order to receive the more nutritious Kosher
meals he would have to be Jewish.
       To the extent Plaintiff attempts to assert claims as against Defendants under theories of failure to
properly hire, train and supervise employees, or an unconstitutional policy, Plaintiff’s claim fails. A
municipality, or private actor engaged in governmental action, may not be held liable under Section 1983
on a respondeat superior theory solely because the municipality employs a tortfeasor. Monell v. Dep’t of
Social Servs. of City of New York, 436 U.S. 658, 691 (1978). In order to hold a municipality or private
actor engaged in governmental action liable, a plaintiff must demonstrate “that the municipality [or
private actor] itself caused or is implicated in the constitutional violation.” Monell, 436 U.S. at 690;
Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 125 (2d Cir. 2004).
       To allege a plausible Monell claim, a plaintiff must plead the existence of an official custom or
policy which subjected him to a denial of a constitutional right. See Roe v. City of Waterbury, 542 F.3d
31, 36 (2d Cir. 2008) (“In order to prevail on a claim against a municipality under [S]ection 1983 based
on acts of a public official, a plaintiff is required to prove: (1) actions taken under color of law; (2)
deprivation of a constitutional or statutory right; (3) causation; (4) damages; and (5) that an official policy
of the municipality caused the constitutional injury.”). To establish an official custom or policy, a
plaintiff must allege (1) a formal policy officially endorsed by the municipality; (2) actions taken by
government officials responsible for establishing the municipal policies that caused the particular
deprivation in question; (3) a practice so consistent and widespread that, although not expressly
authorized, constitutes a custom or usage of which a supervising policy-maker must have been aware; or
(4) a failure by policymakers to provide adequate training or supervision to subordinates to such an extent
that it amounts to deliberate indifference to the rights of those who come into contact with the municipal
employees. White v. Westchester Cty., No. 18-CV-730 (KMK), 2018 WL 6726555, at *10 (S.D.N.Y. Dec.
21, 2018) (quoting Brandon v. City of New York, 705 F. Supp. 2d 261, 276-77 (S.D.N.Y. 2010)).

                                                        8
              Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 9 of 17


        For a Monell claim, an unofficial policy or custom, the practice, custom, or usage must be so
widespread and so persistent that it has the force of law. Goode v. Westchester Cty., No. 18-cv-2963
(NSR), 2019 WL 2250278, at *3 (S.D.N.Y. May 24, 2019). Where municipal liability is based on a
failure to train, the inadequate training must “reflect[] deliberate indifference to . . . constitutional rights.”
City of Canton v. Harris, 489 U.S. 378, 392 (1989). To prove deliberate indifference, a plaintiff must
properly plead (1) “that a policymaker knows ‘to a moral certainty’ that her employees will confront a
given situation”; (2) “that the situation either presents the employee with a difficult choice of the sort that
training or supervision will make less difficult or that there is a history of employees mishandling the
situation”; and (3) “that the wrong choice by the . . . employee will frequently cause the deprivation of a
citizen’s constitutional rights.” Okin v. Vill. of Cornwall-On-Hudson Police Dep’t, 577 F.3d 415, 440 (2d
Cir. 2009) (citing Walker v. City of New York, 974 F.2d 293, 297-98 (2d Cir. 1992)).
        Plaintiff alleges that the Defendants failed to properly hire, train and supervise its subordinates to
ensure food was served and possibly medical services were provided in proper fashion. Such statement is
nothing more than a conclusory allegation, which is plainly “insufficient to state a Monell claim.” Davis
v. City of New York, No. 07 Civ. 1395 (RPP), 2008 WL 2511734, at *6 (S.D.N.Y. June 19, 2008).
Allegations lacking in specificity are not enough to support a municipal policy or that a custom exists.
See Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995). Given the deficiency in the pleadings,
the Monell claim must be dismissed without prejudice to renew.
        There is no constitutional right to an inmate grievance program, and allegations that the
procedures are in adequate do not give rise to a Section §1983 claim. Hayes v. Cty. of Sullivan, 853 F.
Supp. 2d 400, 434 (S.D.N.Y. 2012) citing Johnson v. Enu, No. 08–CV–158, 2011 WL 3439179, at *13
(N.D.N.Y. July 13, 2011); see also Banks v. Annuci, 48 F. Supp. 3d 394, 412 (N.D.N.Y. 2014); Cancel v.
Gord, No. 00 CIV 2042, 2001 WL 303713 at *3 (S.D.N.Y. March 29, 2001) (holding that where a
prisoner alleged that a prison official did not process an inmate’s grievance was not a constitutional
violation because inmate procedures are not required under the Constitution). The Court further notes that
Plaintiff does not provide any particularity concerning the alleged deficiency and whether he attempted to
avail himself of the procedure. Accordingly, the claim is dismissed with prejudice.
        To demonstrate that a conspiracy exists in a Section 1983 violation, a plaintiff must assert facts
that support a finding that two or more entities acted in concert to commit an unconstitutional act. 42
U.S.C.A. §1983 (1996). In essence , a plaintiff’s allegations must demonstrate: 1) the existence of an
agreement between a state actors and a private entity, 2) that they acted in concert to inflict an
unconstitutional injury, and 3) the existence of an overt act in furtherance of that goal causing damages.

                                                        9
             Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 10 of 17


Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999). Although “conspiracies are by their very nature
secretive operations and can hardy be proven by direct evidence” (Rounseville v. Zahl, 13 F.3d 625, 632
(2d Cir.1994), mere speculation or conclusory statements of the existence of a conspiracy is insufficient.
Here, Plaintiff’s conspiracy allegation can only described as conclusory. Accordingly, the conspiracy
claim is dismissed without prejudice.
       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy the
right ... to have the Assistance of Counsel for his defence.”U.S. Const. Amend. VI; US v. Gonzalez-Lopez,
548 U.S. 140, 144 (2006). An element of this right is the right of a defendant who does not require
appointed counsel to choose who will represent him. (Id.) Plaintiff’s allegations, however, do not amount
to a denial of counsel. Plaintiff’s sparse allegations are conclusory and suggest that he was unable to
financially retain his counsel of choice. There being no constitutional violation, the claim must be
dismissed.
       The Constitution guarantees detained individuals meaningful access to courts, which, in the case
of pro se inmate, includes access to a facility's law library, or legal resources . See Little v. Mun. Corp.,
51 F. Supp. 3d 473, 497 (S.D.N.Y. 2014) (internal citations omitted). “Law library and legal assistance
programs do not represent constitutional rights in and of themselves, but only the means to ensure “a
reasonably adequate opportunity to present claimed violations of fundamental constitutional rights to the
courts,” and thus an inmate must demonstrate “actual injury” in order to have standing. Id. quoting
Benjamin v. Fraser, 264 F.3d 175, 185 (2d Cir. 2001). Here, Plaintiff’s allegations are sparse, conclusory
and fail to allege any injury. Accordingly, the claim is dismissed.
       Lastly, courts in this district have held that inmates have no constitutional right to purchase items
from the prison commissary. Mitchell v. City of New York, No. 10 Civ. 4121 (PKC), 2011 WL 1899718,
at *2 (S.D.N.Y. May 13, 2011). See Davis v. Shaw, No. 08 Civ. 364 (NRB), 2009 WL 1490609, at *1
(S.D.N.Y. May 20, 2009) (holding that a pre-trial detainee claiming the commissary pricing was too high
did not have a constitutional right to use of the prison commissary and therefore there was no
constitutional violation). Plaintiff’s claim concerning the high price of food at the commissary is
dismissed with prejudice on the basis that no constitutional violation has been asserted.




                                                      10
              Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 11 of 17


                                                 CONCLUSION

          For the foregoing reasons, Defendants' motions to dismiss the Complaint pursuant to Rule
12(b)(6) are GRANTED. Plaintiff shall have until October 31, 2020 to file an Amended Complaint
consistent with this Opinion and Order. An Amended Complaint form is attached to this Order. Failure to
timely file an Amended Complaint may result in the dismissal of the existing complaint with prejudice. In
the event Plaintiff files an Amended Complaint, the remaining Defendant(s) shall have 21 days from date
of filing of the Amended Complaint to file an answer or otherwise respond. The Clerk of Court is
respectfully directed to terminate the motions at ECF No. 30 and 37, to mail a copy of this Opinion and
Order to Plaintiff at the last known address listed on the docket, and to show proof of service on the
docket.


Dated: September 14, 2020
       White Plains, New York


                                                    ttON. NELSONS. ROMAN
                                                      United States District Judge




                                                     11
         Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 12 of 17




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 13 of 17




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
        Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 14 of 17




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
        Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 15 of 17




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 16 of 17




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 7:18-cv-04086-NSR Document 48 Filed 09/14/20 Page 17 of 17




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
